t c memo united_states tax_court emhart corporation domestic subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date herbert odell joel c weiss samuel m maruca and philip karter for petitioner richard h gannon and linda a love for respondent memorandum findings_of_fact and opinion foley judge respondent determined a dollar_figure deficiency in petitioner's federal_income_tax the issue for decision is whether petitioner's stock in united shoe machinery portugal usmp became worthless in we hold that it did all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found at the time it filed its petition petitioner's principal_place_of_business was in towson maryland petitioner filed a consolidated federal_income_tax return for on which it claimed an ordinary_loss of dollar_figure relating to the sale of its usmp stock during and prior to usmp imported manufactured and marketed shoe materials imported refurbished marketed and serviced shoe machinery and manufactured cutting dies for footwear and textile industries usmp resold machinery and materials produced by petitioner and its subsidiaries and consequently usmp's costs of goods sold consisted largely of purchases from such entities from through usmp's sales rapidly declined while its operating_expenses rose usmp's inability to reduce expenses largely was due to labor costs approximately to percent of the company's expenses were attributable to wages and salaries under portuguese law employers who terminated employees without cause were required to pay such employees at least months' severance_pay for each year they had worked for their employer usmp attempted to reduce its labor costs by offering its employees up to years' severance_pay if they left the company no employees accepted the offer however because no other jobs were available in petitioner contributed to usmp dollar_figure of additional capital by converting into equity a comparable amount of payables that usmp owed petitioner despite this cash infusion usmp continued to fall behind in paying for goods purchased from petitioner and its subsidiaries although petitioner was unwilling to advance additional cash it agreed to extend usmp's payables beyond the days in which members of the consolidated_group generally paid one another for merchandise petitioner extended the payables again in despite these remedial measures usmp's financial condition worsened and such deterioration was exacerbated by an unstable political climate and extreme inflation usmp's net_income or loss converted from portuguese escudos to u s dollars was a follows dollar_figure dollar_figure dollar_figure dollar_figure as of date usmp had a net_worth ie assets minus liabilities of negative dollar_figure as a result of usmp's decline in sales revenue petitioner's inability to reduce usmp's expenses and usmp's substantial losses in and petitioner concluded in early that it should either liquidate or sell usmp petitioner estimated that its losses upon liquidation would be dollar_figure including dollar_figure as the estimated cost of discharging employees under portuguese labor laws faced with these costs petitioner decided to sell usmp even if usmp had to be sold for nominal or no consideration on date petitioner sold all of its usmp stock to a group of portuguese businessmen in exchange for big_number escudos dollar_figure and petitioner's waiver of dollar_figure in payables that usmp owed petitioner the buyers personally guaranteed_payment of the remaining payables that usmp owed petitioner these liabilities were valued at approximately dollar_figure at the time of the sale petitioner's basis in the usmp stock was dollar_figure on its balance_sheet dated date usmp reported a net_worth of big_number escudos dollar_figure the balance_sheet included a reduction in current liabilities of big_number escudos to reflect petitioner's forgiveness of the dollar_figure payables without this reduction usmp's net_worth was negative big_number escudos dollar_figure opinion the sole issue is whether petitioner's usmp stock became worthless in if so both parties agree that sec_165 entitles petitioner to an ordinary_loss equal to its adjusted_basis in its usmp stock sec_165 to prevail petitioner must establish that its usmp stock ceased to have both liquidating value and potential value during the year in which the worthlessness is claimed 71_tc_955 50_tc_369 affd 424_f2d_1 6th cir 38_bta_1270 affd 112_f2d_320 7th cir a corporation does not have a liquidation value if the value of its liabilities exceeds the value of its assets steadman v commissioner supra pincite on the day after the sale usmp reported a net_worth of dollar_figure this figure however included a reduction for petitioner's waiver of dollar_figure in current liabilities thus before the sale usmp had a negative net_worth of dollar_figure therefore we conclude that in when petitioner sold and claimed a deduction relating to its usmp stock such stock had no liquidating value a loss of potential value is ordinarily established by the occurrence of an identifiable_event that destroys any reasonable expectation that the assets will exceed the liabilities in the future id pincite an identifiable_event includes the sale of property see eg 274_us_398 77_tc_992 respondent contends that at the time of the sale usmp had potential value because the buyers personally guaranteed dollar_figure in payables that usmp owed petitioner respondent ignores however that the buyers received assets that were nearly equivalent to the liabilities that they guaranteed moreover the buyers guaranteed liabilities that were already owed petitioners and usmp would have been insolvent in the buyers' hands but for petitioner's waiver of dollar_figure in payables after usmp experienced declining sales revenue high and uncontrollable labor costs and consecutive years of net losses petitioner accepted the nominal sum of dollar_figure and relinquished its right to dollar_figure in payables for which usmp was liable in essence petitioner paid the buyers to take usmp respondent also contends usmp had potential value because the buyers continued to operate the company the continued operation of a corporation however does not by itself establish value in stock steadman v commissioner supra pincite therefore we conclude that in the year_of_sale the stock had no potential value accordingly we hold that petitioner's usmp stock became worthless in all other contentions made by the parties are either irrelevant or without merit to reflect the foregoing decision will be entered for petitioner
